MEMORANDUM **
Benton Charley appeals from his conviction and 51-month sentence imposed following a guilty plea to assault with a dangerous weapon, with intent to do bodily harm, in violation of 18 U.S.C. §§ 113(a)(3) and 1153.
Pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), Charley’s counsel has filed a brief stating there are no grounds for relief, along with a motion to withdraw as counsel of record. No pro se supplemental brief or answering brief has been filed.
Because our independent review of the record pursuant to Penson v. Ohio, 488 U.S. 75, 82-83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), indicates that Charley knowingly and voluntarily waived his right to appeal and was sentenced within the terms of the plea agreement, we enforce the waiver and dismiss the appeal. See United States v. Nguyen, 235 F.3d 1179, 1182 (9th Cir.2000) (stating that an appeal waiver is valid when it is entered knowingly and voluntarily).
Counsel’s motion to withdraw is granted.
We remand to the district court with instructions to correct the written judgment to conform with the oral pronouncement’s supervised release condition that Charley not contact the victim, Ms. Yazzie.
DISMISSED; REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.